Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1 – 5, 7 – 12, and 14 – 19 have been amended.
Claims 6, 13, and 20 have been cancelled (Claim 6 has been identified as “Cancelled” while also presenting the entire claim striking through all the language.  The limitations should be completely removed as was done in claims 13 and 20.).
Claim 21 has been added.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objection
Claims 1, 8, and 15 are objected to because of the following informalities:  the comma after the last term in each claim and before the period should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5, 7 – 12, 14 – 19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The 
The limitations of analyzing customer behavior; identifying significant patterns; aggregating customer paths according to common criteria across customer paths; correlating statistically common aggregated customer paths to one or more root cases; extracting observations by inferring relationships according to identified similarities; matching the significant patterns to potential solutions; retrieving the potential solutions; providing a results report and additional result information, and a graphical depiction, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium.  That is, other than reciting a generic processor executing computer code stored on a computer medium nothing in the claim 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic processor executing computer code stored on a computer medium to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. comparing and identifying matches in order to identify similarities between events in order to determine a solution based on outcomes of similar events. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of receiving and transmitting information while also reciting that the a generic processor 
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor executing computer code stored on a computer medium to perform the steps of analyzing customer behavior; identifying significant patterns; aggregating customer paths according to common criteria across customer paths; correlating statistically common aggregated customer paths to one or more root cases; extracting observations by inferring relationships according to identified similarities; matching the significant patterns to potential solutions; retrieving the potential solutions; providing a results report and additional result information, and a graphical depiction amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards reciting additional steps that can be performed by a human, in this case, identifying and analyzing relationships between root cases that cause customer behaviors.
Claim 3 is directed towards reciting additional steps that can be performed by a human, in this case, making observations and recommendations.
Claim 4 is directed towards reciting additional steps that can be performed by a human, in this case, determining behavior by correlating information from multiple sources.
Claim 5 is directed towards reciting additional steps that can be performed by a human, in this case, classifying/organizing information in order to correlate a common customer path to outcomes to each root cause.
Claim 7 is directed towards reciting additional steps that can be performed by a human, in this case, collecting/aggregating information, comparing information, extracting information, and revising information in order to more accurately predict future customer outcomes.
The remaining claims repeat features already discussed above.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for determining a potential solution for a particular scenario.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 12, 14 – 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Riahi et al. (US Patent 8,767,948 B1) in view of Kannan et al. (US PGPub 2013/0282430 A1).
In regards to claims 1, 8, and 15, Riahi discloses (Claim 1) a method of improving a data processing system comprising; (Claim 8) a computer program product for improving a data processing system comprising; (Claim 15) an improved a data processing system comprising:
(Claim 8) a tangible, computer-readable memory device which is not a propagating signal per se; and program instructions embodied by the tangible, computer-readable memory device for causing a processor to, when executed; 
(Claim 15) a computer processor; a tangible, computer-readable memory device which is not a propagating signal per se; and program instructions embodied by the tangible, computer-readable memory device for causing the computer processor to , when executed
(Fig. 1, 15, 18, 19): 
data sets linked to a specific set of customer outcomes associated with a three or more non-integrated electronic systems (Col. 3 Lines 15 – 30; Col. 13 Lines 50 – 58; Col. 15 Lines 18 – 38; Col. 16 Lines 4 – 43; Col. 29 Lines 46 – 67; Col. 31 Lines 44 – 55 wherein the system continuously analyzes customer behavior of an interaction (both previous, current, and future interactions) in order to link the behavior to a particular outcome.  As a non-limiting example, the system is able to determine that if a particular customer calls on a Monday they will most likely be in a bad mood because the call was on a Monday and not another day of the week or that while analyzing how the customer’s behavior is affected during an interaction the system is able to further correlate the outcome of the interaction, e.g., how the agent handled the customer, with the behavior of the customer or what led to a particular behavior of the customer.
See also Col. 7 Lines 20 – 38; Col. 10 Lines 15 – 29 wherein the system determine the customer’s behavior by correlating the behavior with stored records, logs, and events associated with customer interactions from a CRM system, an ACD, an intelligent assistance (automated agent), an IVR system, and a call center); 
identifying, by a processor, statistically significant patterns in the analyzed customer behavior by (Col. 4 Lines 14 – 29; Col. 15 – 16 Lines 60 – 3; Col. 22 – 23 Lines 60 – 6 wherein the system collects, stores, and analyzes information of customer interactions in order to identify any behaviors and further analyzes the information and behavior to determine if there is a pattern.  Referring to the example above, the system is able to determine that the customer is in a bad mood on Mondays.):
aggregating a plurality of customer paths according to one or more common criteria across the customer paths;
correlating statistically common aggregated customer paths to one or more root causes; and
extracting, by a processor, one or more observations from comparable computer-readable domain models by inferring relationships according to automatically identified similarities in the data sets
(Riahi – Col. 4 Lines 14 – 29; Col. 6 Lines 21 – 27; Col. 16 Lines 4 – 16; Col. 15 – 16 Lines 60 – 43; Col. 20 Lines 51 – 64; Col. 22 – 23 Lines 60 – 6; Col. 33 Lines 20 – 50; Col. 34 Lines 9 – 21 wherein the system collects information about all customers who have interacted with, for example, a CRM system and automated agent in order to identify not only patterns with a particular customer, but with a community of customers, wherein the system can then take this information to identify and correlate particular paths that resulted in a particular behavior of a particular customer type for a particular situation so as to then determine likely behaviors, outcomes, and recommendations for future interactions with other similar customers.  This, in turn, then allows for the system to identify similarities and infer relationships that would allow the system to learn about customers and provide a better and more personalized service for its customers.  Additionally, the system improves upon this process by continuously monitoring and observe interactions and determine how to proceed based on models the system updating its information in order to improve its analysis to provide a more accurate prediction for future interactions learning through reinforcement learning.;
Col. 4 Lines 14 – 29; Col. 15 – 16 Lines 60 – 43; Col. 20 Lines 51 – 64; Col. 22 – 23 Lines 60 – 6; Col. 33 Lines 20 – 50 wherein the system matches the patterns and solutions/recommendations provided to the customer during the interaction and uses the information it collected during the interaction, e.g., based on historical information the system can determine what actions can be taken during a future interaction by how it was received during a previous interaction (hypotheses), recommendations provided to the customer, why the customer behaved in a certain way (root cause), and a customer event that correlates to the identified pattern of the behavior.;
Col. 3 Lines 15 – 30; Col. 15 Lines 18 – 38; Col. 20 Lines 51 – 64 As was explained above, one example is the system identifying that since the caller is calling on a Monday the customer is and will most likely be in a bad mood because the system has identified a pattern between the day of the week and the customer’s behavior, thereby establishing a relationship between the root cause (Monday) which drive events (phone call) that cause the customer’s bad mood (behavior), which is further related to the customer outcome having one or more tasks (interaction with the call center).);
matching, by a processor, the statistically significant patterns to one or more potential solutions in a computer database, wherein the potential solutions comprise one or more hypotheses, one or more recommendations, one or more root causes and (Col. 4 Lines 14 – 29; Col. 15 – 16 Lines 60 – 43; Col. 20 Lines 51 – 64; Col. 22 – 23 Lines 60 – 6; Col. 33 Lines 20 – 50 wherein the system matches the patterns and solutions/recommendations provided to the customer during the interaction and uses the information it collected during the interaction, e.g., based on historical information the system can determine what actions can be taken during a future interaction by how it was received during a previous interaction (hypotheses), recommendations provided to the customer, why the customer behaved in a certain way (root cause), and a customer event that correlates to the identified pattern of the behavior); 
retrieving, by a processor, the potential solutions from the computer database (Col. 5 Lines 11 – 15; Col. 7 Lines 20 – 38; Col. 18 Lines 14 – 32, 50 – 65; Col. 18 – 19 Lines 66 – 15; Col. 20 Lines 51 – 64 wherein the system provides a potential solution to the customer); and 
[…].
Riahi discloses a system and method for collecting and analyzing, at least, customer behavior information, root causes, customer events, and customer outcome in order to link these various concepts together so as to create relationships that the system can use in order to assist an agent with resolving an issue with a customer using a particular strategy that best fits the customer.  Although Riahi discloses that it is well-known in the art to store and link this information with one another and that future searches may search for one or both of the possible solution or search path by a previous customer, Riahi only discloses that such customer service information is Riahi fails to explicitly disclose whether it is old and well-known in the art that in addition to providing customer specific information and solution to also present the agent with a visual graph or a more interactive interface to better convey to the agent the relationships that the system has been presented with.
To be more specific, Riahi fails to explicitly disclose:
providing, by a processor, on a user display device or in a user-readable file, a results report for the one or more recommendations and a least one additional result selected from the list consisting of the extracted observations, a hypothesis, an estimated impact, a prediction of statistically-likely customer behavior paths extending from a root cause and a customer outcome, and a graphical depiction, wherein the graphical depiction comprises a plurality of illustrated linkages between a root cause, customer events, steps in customer behaviors, and customer outcomes,.  
First, with regards to “graph,” the Examiner asserts that “graph” is a broad concept and the specification fails to provide sufficient limiting support as to the metes and bounds of what a “graph” could be.  One of ordinary skill in the art could interpret a “graph” to be a bar graph, line graph, pie graph, or, as defined by Webster, “a diagram that represents the variation of a variable in comparison with that of one or more other variables.”  Upon review of the drawings, as originally filed, the visualized “graph” can be a flowchart, table, or the like that is simply being presented to a user, i.e. any organized visual display of information that allows the user to navigate the knowledgebase in order to be provided with a recommendation for resolving the 
With that said, the Examiner refers to Kannan to teach this aspect of the invention.  Specifically, Kannan teaches that it is not only old and well-known in the art to be provided with and use information that can assist the system in assisting a customer with their concern, but to also present such useful information to an agent.  Kannan teaches that the system presents a user with an interactive modeling system that allows the user to make selections and be provided with corresponding output and to continue this process until the system provides the user with a prediction of how best to address customer concerns.  The system allows the user to experiment with different variables that can influence the output.  In other words, the system allows the user to utilize various types of variables associated with the customer and the interaction in order to identify various paths that can be taken on how a customer’s concern can be addressed.    
(For support see: ¶ 26, 29, 53 – 58, 61)
Although Kannan does not present all of the same information disclosed in the claim, the Examiner asserts that Kannan has not been presented to teach this feature of the invention as Riahi already discloses that it is well-known in the art to store, analyze, and associate the claimed invention to arrive at a solution.  The Examiner asserts that Kannan has been provided to establish that it is well-known in the art to present to a user, in this case, an agent with a visual display of organized information, i.e. information necessary to assist a customer, in order to allow the agent to navigate a Riahi and Kannan would have found it obvious to include the information of Riahi, e.g., extracted observations, hypothesis, estimated impact, or prediction of statistically-likely customer behavior paths extending from a root case and a customer outcome, into the interface of Kannan as this information has been found useful to provide the best customer experience to the customer, while also incorporating the visual interface of Kannan into the system and method of Riahi as it is not only known to provide such information to an agent, but to also provide an improved system and method of presenting the information in an organized manner that would address a customer’s specific concerns by predicting, based on the specifics of the customer and interaction, various paths that can be taken in order to address the customer’s concern.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the customer service system and method of Riahi with the ability to provide a simulation that allows a user, such as an agent, to visually interact with the system in order to identify paths that can provide predictions that would result in the best customer experience, as taught by Kannan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of Kannan one would be provided with the ability to tailor the system to result in an improved customer experience by providing unique experiences to customers by anticipating customer needs, simplifying customer engagement, and updating system knowledge about customers, thereby improving customer experience.
In regards to claims 2, 9, and 16, the combination of Riahi and Kannan discloses the method as set forth in Claim 1 (the computer program product as set forth in Claim 8; the improved data processing system as set forth in Claim 15) wherein the continuously analyzing of customer behavior data sets further comprises identifying one or more relationships between potential root causes and one or more customer outcomes having one or more tasks (Col. 3 Lines 15 – 30; Col. 15 Lines 18 – 38; Col. 20 Lines 51 – 64 As was explained above, one example is the system identifying that since the caller is calling on a Monday the customer is and will most likely be in a bad mood because the system has identified a pattern between the day of the week and the customer’s behavior, thereby establishing a relationship between the root cause (Monday) which drive events (phone call) that cause the customer’s bad mood (behavior), which is further related to the customer outcome having one or more tasks (interaction with the call center).).  
In regards to claims 3, 10, and 17, the combination of Riahi and Kannan discloses the method as set forth in Claim 2 (the computer program product as set forth in Claim 9; the improved data processing system as set forth in Claim 16) wherein the analyzing of one or more relationships further comprises, automatically and (Col. 3 Lines 15 – 30; Col. 13 Lines 50 – 58; Col. 15 Lines 18 – 38; Col. 16 Lines 4 – 43  wherein the system is continuously monitoring interactions made to a call center between a customer and an agent in order to update the customer’s profile, as well as making observations and recommendations based on not only the customer’s profile, but also the system’s knowledgebase.).  
In regards to claims 4, 11, and 18, the combination of Riahi and Kannan discloses the method as set forth in Claim 1 (the computer program product as set forth in Claim 8; the improved data processing system as set forth in Claim 15) wherein the customer behavior data sets associated with three or more non-integrated disparate electronic systems comprise at least three customer data sets selected from the group consisting of a billing system, a customer account management web site, a Customer Relationship Management (CRM) system, an Automatic Call Distributor (ACD), an Interactive Voice Response (IVR) system, an Intelligent Assistant device server, and a Private Branch eXchange (PBX) in a call center (Col. 7 Lines 20 – 38; Col. 10 Lines 15 – 29 wherein the system determine the customer’s behavior by correlating the behavior with stored records, logs, and events associated with customer interactions from a CRM system, an ACD, an intelligent assistance (automated agent), an IVR system, and a call center).  
In regards to claims 5, 12, and 19, the combination of Riahi and Kannan discloses the method as set forth in Claim 4 (the computer program product as set forth in Claim 11; the improved data processing system as set forth in Claim 18) further comprising classifying, by a processor, using raw data from the two or more disparate a database (Col. 4 Lines 14 – 29; Col. 15 – 16 Lines 60 – 43; Col. 20 Lines 51 – 64; Col. 22 – 23 Lines 60 – 6; Col. 33 Lines 20 – 50 wherein the system collects information about all customers who have interacted with, for example, a CRM system and automated agent in order to identify not only patterns with a particular customer, but with a community of customers, wherein the system can then take this information to identify and correlate particular paths that resulted in a particular behavior of a particular customer type for a particular situation so as to then determine likely behaviors, outcomes, and recommendations for future interactions with other similar customers).  
In regards to claims 7, 14, and 21, the combination of Riahi and Kannan discloses the method as set forth in Claim 1 (the computer program product as set forth in Claim 8; the improved data processing system as set forth in Claim 15) wherein the common criteria for aggregating comprises one or more criteria selected from the group consisting of a unique customer identifier, a class of customers, a customer type, a customer lifetime value, a customer total value spend, a previous outcome, a previous event, and a previous root cause; and further comprising revising, by a processor, the computer-readable domain models to reflect actual customer outcomes to more accurately predict future customer outcomes for similarly correlated tasks and events 
(Riahi – Col. 4 Lines 14 – 29; Col. 6 Lines 21 – 27; Col. 33 Lines 20 – 50; Col. 15 – 16 Lines 60 – 43; Col. 20 Lines 51 – 64; Col. 22 – 23 Lines 60 – 6; Col. 33 Lines 20 – 50; Kannan – ¶ 26, 29, 53 – 58, 61 wherein the system collects information about all customers who have interacted with, for example, a CRM system and automated agent in order to identify not only patterns with a particular customer, but with a community of customers, wherein the system can then take this information to identify and correlate particular paths that resulted in a particular behavior of a particular customer type for a particular situation so as to then determine likely behaviors, outcomes, and recommendations for future interactions with other similar customers.  This, in turn, then allows for the system to identify similarities and infer relationships that would allow the system to learn about customers and provide a better and more personalized service for its customers.  Additionally, the system improves upon this process by continuously monitoring and observe interactions and determine how to proceed based on models used by the system’s artificial intelligence in order to learn, update, and improve its analysis to provide a more accurate prediction for future interactions).  
Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 112(b)
The rejection under 35 USC 112(b) has been withdrawn due to amendments.
Rejection under 35 USC 101
With regards to the applicant’s argument referring to Kannan and teaching away, the Examiner asserts that the argument is found to be unpersuasive as this is an 
With that said, the Examiner asserts that the claimed invention is not directed towards the improvement of technology, but simply using generic technology and applying it to the abstract idea (See MPEP § 2106.05(g)).  The fact that the claims have been amended to recite that information is being acquired and inferred upon from three non-integrated systems is nothing more than simply reciting that there are multiple sources of information.  The Examiner asserts that simply claiming additional sources of information where information is being obtained is not directed towards an improvement of technology nor does it make it deeply rooted in technology.  Moreover, a human can still perform the claimed invention and the amendment has done nothing more than simply recite that a human is acquiring and analyzing information from multiple sources, in this case, at least three sources.  Providing a user access to more information about another human is not an improvement to technology nor does not it change the fact that a human can still perform this process in their mind.  Moreover, reciting that more information is being provided does not result in an improvement of more efficiently utilizing computing and networking resources as it is still nothing more than simply retrieving information. 
Rejection under 35 USC 103
With regards to the applicant’s argument relying on the definition of AI inference, the Examiner does not understand the relevance of this argument as it pertains to the prior art rejection.  Moreover, although artificial intelligence (AI) may rely on inference, the Examiner asserts that inference does not require AI.  
With regards to the applicant’s argument of Riahi using a user’s profile as a source of information, the Examiner asserts that this is found to be unpersuasive as nothing in the claim prohibits the use of a user’s profile as a source of information.  Further still, in light of the provided citations, Riahi utilizes various sources of information in order to infer information about a user and to determine how to best service them.  Finally, regarding removing user profiles from Riahi, the Examiner does not understand the relevance of this argument since, as stated above, the claim does not prohibit the use of user profiles and Riahi is solely depending on using only user profile information, but various sources of information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/8/2021